UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X
UNITED STATES OF AMERICA           :
                                   :    17 CR 136 (VM)
     - against -                   :    16 CR 729 (VM)
                                   :
JEFFREY RUFFIN,                    :    DECISION AND ORDER
                                   :
               Defendant.          :
-----------------------------------X
VICTOR MARRERO, United States District Judge.

     Defendant      Jeffrey         Ruffin   (“Ruffin”)      requests     a

sentencing adjustment under the First Step Act of 2018, Pub.

L. 115-391, 132 Stat. 5194 (the “First Step Act”). (See “July

28 Letter,” No. 17 Cr. 136, Dkt. No. 9.)1 The Court has

reviewed   Ruffin’s     pro    se    request,    the   submissions     from

counsel and the United States Probation Office (“Probation”),

and the relevant provisions of the First Step Act. The Court

now denies Ruffin’s request.

                          I.        BACKGROUND

     On November 12, 1992, in the Eastern District of New

York,   Ruffin   pled   guilty       to   conspiracy    to   possess    and

possession with intent to distribute in excess of five grams

of cocaine base, in violation of 21 U.S.C. Sections 846 and

841(a). He was sentenced to fifteen (15) years’ imprisonment

followed by fifteen (15) years’ supervised release. (See



1 As will be explained below, this Decision & Order relates to both of
the above-captioned dockets. Each record citation will thus include both
the document number and the docket in which it was filed.
“Request for Court Action,” No. 17 Cr. 136, Dkt. No. 3; see

also United States v. Ruffin, No. 91 Cr. 753 (ERK) (E.D.N.Y.

1991) (the “E.D.N.Y. matter”).) He was released from custody

on April 21, 2007. On July 17, 2009, after violating the terms

of his supervised release, Ruffin was sentenced to eight (8)

months’ imprisonment followed by the reinstatement of his

fifteen-year   term   of   supervised   release    with   a   maximum

expiration date of April 4, 2022. (See Request for Court

Action.)

     On October 17, 2016, the Government filed a criminal

complaint   against   Ruffin    based   on   new    charges.    (See

“Complaint,” No. 16 Cr. 729, Dkt. No. 1.) In this new matter,

Ruffin pled guilty to one count each of conspiracy to traffic

firearms, in violation of 18 U.S.C. Section 371, and being a

felon in possession of a firearm, in violation of 18 U.S.C.

Section 922(g)(1). (See No. 16 Cr. 729, Dkt. No. 83.) On June

1, 2018, the Court sentenced Ruffin to sixty (60) months’

imprisonment on each count to run concurrently. (Id.)

     On July 20, 2018, Ruffin pled guilty to violating the

terms of the supervised release imposed in the E.D.N.Y.

matter. Specifically, Ruffin admitted guilt to Specifications

One and Four, which charged him with conspiracy to traffic

firearms and being a felon in possession of a firearm. The

Court sentenced Ruffin to an additional eight (8) months’

                                 2
imprisonment and ordered that the eight-month sentence run

consecutively to the sixty-month sentence of imprisonment

imposed in his new criminal case. (See No. 17 Cr. 136, Dkt.

No. 7.) Ruffin’s revocation imprisonment is scheduled to

begin in October 2021. (See “Ruffin Letter,” No. 16 Cr. 729,

Dkt. No. 96, at 1.)

      About one year later, Ruffin requested a sentencing

adjustment under the First Step Act. (July 28 Letter at 1.)

The Court solicited the views of Probation, the Government,

and Ruffin’s defense counsel as to whether Ruffin was eligible

for relief. (See No. 17 Cr. 136, Dkt. No. 13; No. 16 Cr. 729,

Dkt. No. 92.) The Court has now received submissions from

Probation    (“Doino   Report”)     and     from   the   parties.    (See

“Government Letter,” No. 16 Cr. 729, Dkt. No. 95; Ruffin

Letter.)

                       II.   LEGAL STANDARD

     In the Fair Sentencing Act of 2010, Pub. L. 111-220, 124

Stat. 2372 (“Fair Sentencing Act”), Congress lowered the

statutory penalties for certain offenses involving cocaine

base to help lessen the disparity between crack-cocaine and

cocaine    offenses.   The   Fair       Sentencing   Act   amended    the

statutory    sentencing      ranges       only     prospectively,     for

individuals sentenced on or after the act came into effect.

Dorsey v. United States, 567 U.S. 260, 281 (2012). With the

                                    3
enactment of the First Step Act of 2018, the Fair Sentencing

Act’s amendments to the statutory sentencing ranges were made

retroactive to individuals sentenced for violations that

occurred before August 3, 2010. Pub. L. 115-391, 132 Stat.

5194.

     To be eligible for a sentencing reduction under the First

Step Act, a defendant must show, first, that he committed a

“covered offense,” defined as “a violation of a Federal

criminal statute, the statutory penalties for which were

modified by section 2 or 3 of the Fair Sentencing Act of

2010.” Pub. L. 115-391, § 404(a). Second, the offense must

have been committed before August 3, 2010. Id. Third, the

defendant   must   not   have   previously   received   a   sentence

reduction under the Fair Sentencing Act or been denied on the

merits a motion for a sentence reduction under the First Step

Act. Id. § 404(c).

     If a defendant meets these three requirements, the Court

may, in its discretion, “impose a reduced sentence as if

sections 2 and 3 of the Fair Sentencing Act of 2010 were in

effect at the time the covered offense was committed.” Id.

§ 404(b) (citation omitted). The First Step Act does not

require the Court to reduce the sentence of a defendant who

is eligible for relief.

                         III. DISCUSSION

                                  4
       The   parties      dispute   whether     Ruffin    meets    the   first

requirement to be eligible for a sentencing reduction, that

is, whether he is currently serving a sentence for a covered

offense “the statutory penalties for which were modified by”

the Fair Sentencing Act. Ruffin argues that part of the term

of imprisonment that he is currently serving -- i.e., the

eight months imposed for violating the terms of supervised

release in the E.D.N.Y. matter -- relates back to that initial

1992 drug conviction and should be considered a covered

offense. The Government, on the other hand, writes that Ruffin

is not eligible for relief because the eight-month revocation

sentence was imposed pursuant to the revocation statute, 18

U.S.C. Section 3583(e)(3), not 21 U.S.C. Section 841. It

contends that the conduct to which Ruffin pled guilty, and

which violated the terms of his supervision, related to gun

trafficking, not narcotics.

       Ruffin marshals persuasive support for his position,

pointing to the Supreme Court’s statement in Johnson v. United

States,      529   U.S.    694,   701    (2000),   that     “postrevocation

penalties relate to the original offense.” The Supreme Court

recently      reaffirmed     that       “an   accused’s    final    sentence

includes any supervised release sentence he may receive,” and

that   “supervised        release   punishments     arise    from   and   are

treated . . . as part of the penalty for the initial offense.”

                                         5
United States v. Haymond, 139 S. Ct. 2369, 2379-80 (2019)

(internal quotation marks and alteration omitted). As Ruffin

explains, the Fourth Circuit recently relied on Johnson and

Haymond in holding that a defendant serving a revocation

sentence whose underlying conviction is a covered offense may

move for a reduction “just as if he were still serving the

original custodial sentence.” United States v. Venable, 943

F.3d 187, 194 (4th Cir. 2019). Ruffin points to various other

district courts that have issued similar opinions. (Ruffin

Letter at 4 (citing United States v. Hoover, No. 08 Cr. 123,

Dkt. No. 314, at *4 (D. Alaska May 21, 2019); United States

v. Wooters, No. 09 Cr. 40013, 2019 WL 1897085, at *3 (S.D.

Ill. April 29, 2019).)2

      The Government responds that Venable is not binding on

this Court and that it is inconsistent with Second Circuit

precedent holding that violations of supervised release are



2Ruffin refers the Court to two separate instances in which the Government
has represented to a federal court that post-revocation sentences may be
covered offenses under the First Step Act. See Letter from DOJ at 1-2,
United States v. Venable, No. 19-6280, Dkt. No. 52 (4th Cir. October 29,
2019) (stating that DOJ “agrees that a court may reduce a term of
imprisonment imposed upon revocation of supervised release if the
defendant was originally sentenced for a ‘covered offense’” as defined in
the First Step Act) (citing Johnson, 529 U.S. at 701); Letter from DOJ to
Judge Hurd at 2, United States v. Pettiford, No. 08 Cr. 220, Dkt. No. 59
(N.D.N.Y. April 9, 2019) (stating that DOJ took “no opposition” to reading
the First Step Act to cover revocation sentences because “the revocation
sentence arguably is part of the sentence for the ‘covered offense’”).
While compelling, the Court does not understand Ruffin to suggest that
the Government can be held to that position here. See United States v.
Mendoza, 464 U.S. 154, 162-63 (1984) (“[N]onmutual offensive collateral
estoppel simply does not apply against the government . . . .”).

                                    6
separate offenses from the underlying crime for which the

supervised release was imposed, at least for the purposes of

determining which Sentencing Guidelines apply. (Government

Letter at 3 (citing United States v. Bermudez, 974 F.2d 12,

13-14 (2d Cir. 1992)).) The Government also cites district

court   decisions   holding   that   a   violation    of     supervised

release is not a covered offense under the First Step Act,

even if the criminal offense that gave rise to the term of

supervised release would have been a covered offense. E.g.,

United States v. Smith, No. 96-CR-33, 2019 U.S. Dist. LEXIS

85346, at *2 (E.D. Ky. May 21, 2019); United States v.

Stowers, No. 08 Cr. 24, 2019 WL 1398073, at *2 (W.D. Va. Mar.

28, 2019); United States v. Plumley, No. 05 Cr. 224, 2019 WL

6282718, at *1 (S.D.W. Va. June 18, 2019); United States v.

Coneway, No. Cr. 302-005-3, 2019 WL 4132559, at *2 (S.D. Ga.

Aug. 29, 2019). Probation is of the same view, and informed

the Court in its submission that Ruffin was not eligible

because he was no longer serving his original sentence. (Doino

Report at 2.)

     Although there is ample authority for both parties’

arguments   and   Probation’s   position,    the     Court    has   some

doubts. The Government does not address the Supreme Court’s

guidance in Johnson and Haymond that a defendant’s revocation

imprisonment “constitutes a part of the final sentence for

                                 7
his crime” because the supervised release is part of the

penalty for the initial offense. Haymond, 139 S. Ct. at 2380;

Johnson, 529 U.S. at 700. But revocation imprisonment is also,

in many ways, “a different beast,” based partly on “new

conduct, . . . wholly derived from a different source, and

[with] different objectives altogether.” United States v.

McNeil, 415 F.3d 273, 277 (2d Cir. 2005). In fact, this

Circuit      has    long     held      that       notwithstanding         the     Supreme

Court’s decision in Johnson, “punishment for a violation of

supervised         release    is       separate      from    punishment         for     the

underlying conviction and may, when combined with the latter,

exceed the statutory maximum for the underlying offense.”

United States v. Wirth, 250 F.3d 165, 170 n.3 (2d Cir. 2001);

see also McNeil, 415 F.3d at 277 (same).

       In    any     event,       to    the       extent    the    First      Step      Act

underscores         a    tension       in     how    courts       treat     revocation

imprisonment, the Court need not resolve the issue. Neither

party disputes that sentencing reductions under the First

Step Act are discretionary; the parties dispute only whether

Ruffin is eligible. See United States v. Rose, 379 F. Supp.

3d   223,    233     (S.D.N.Y.         2019)      (“Congress       clearly      intended

relief      under       Section    404      of     the   First     Step     Act    to    be

discretionary . . . .”).                Even      assuming,       without     deciding,

that     Ruffin’s        revocation         imprisonment          is   part       of    the

                                              8
punishment for his original 1992 narcotics conviction, such

that his offense is a covered offense for the purposes of the

First Step Act, the Court will deny the relief. Ruffin has

now violated the terms of supervised release in the E.D.N.Y.

matter twice -- once in 2009 and once in 2018. His current

revocation sentence was imposed after he pled guilty to

conspiracy     to    traffic      firearms      and    being     a   felon   in

possession. The Court is sympathetic to Ruffin’s argument

that if he were sentenced today, the Guidelines range for the

E.D.N.Y. matter would likely be half of what it was in 1992.

But the Court cannot ignore the seriousness of the instant

offense -- that is, the charges related to gun trafficking.

In the end, whether or not revocation imprisonment is seen as

part of the original drug offense, the gun trafficking charges

are, at least in part, the conduct for which Ruffin will serve

time. See McNeil, 415 F.3d at 277. Therefore, given that

Ruffin   has   repeatedly      violated      the      terms    of    supervised

release,   and      given   the    seriousness        of   his   most   recent

violations, the Court declines to exercise its discretion to

grant the requested relief.

                                  IV.   ORDER

     Accordingly, for the reasons stated above, it is hereby

     ORDERED that the request of defendant Jeffrey Ruffin for

a sentencing adjustment under the First Step Act of 2018,

                                        9
Pub. L. 115-391, 132 Stat. 5194 (No. 17 Cr. 136, Dkt. No. 9

and No. 16 Cr. 729, Dkt. No. 96) is DENIED.


SO ORDERED.


Dated: New York, New York
       9 April 2020


                                  _________________________
                                        VICTOR MARRERO
                                           U.S.D.J.




                             10
